This proceeding was begun April 21, 1933, by the filing of a petition for review, and subsequent to that date, and on May 9, 1933, this court decided the proceedings involved in cause 24216, J. A. Frates et al. v. State Industrial Com.,164 Okla. 60, 22 P.2d 905, which it is stipulated and agreed by the attorneys for both parties to this proceeding is decisive of the controversy involved here.
It is further stipulated and agreed that the award of the State Industrial Commission which is sought to be reviewed may be vacated, and that mandate issue to the State Industrial Commission to dismiss this cause.
We have examined the record, and it supports the stipulation of the parties herein, and the award of the Industrial Commission is hereby vacated.